Citation Nr: 9931870	
Decision Date: 11/10/99    Archive Date: 11/19/99

DOCKET NO.  97-33 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for chronic lumbosacral 
strain with degenerative joint and degenerative disc disease.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel


INTRODUCTION

The veteran has verified active duty from February 1983 to 
May 1987 and unverified active duty from February 1977 to 
February 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

The veteran testified at a Travel Board hearing before the 
undersigned Board member in April 1999.  At the hearing the 
veteran submitted medical evidence and presented testimony in 
regard to a claim of entitlement to service connection for a 
cervical disorder.  This issue, however, is not currently 
developed or certified for appellate review.  Accordingly, 
this matter is referred to the RO for appropriate 
consideration. 


FINDING OF FACT

The claim of entitlement to service connection for a chronic 
lumbosacral strain, with degenerative joint and degenerative 
disc disease, is not supported by cognizable evidence 
demonstrating that the claim is plausible or capable of 
substantiation.



CONCLUSION OF LAW

The claim of entitlement to service connection for a chronic 
lumbosacral strain, with degenerative joint and degenerative 
disc disease is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection for Back Disability

The veteran is seeking service connection for chronic 
lumbosacral strain with degenerative joint and degenerative 
disc disease.  The legal question to be answered initially is 
whether the veteran has presented evidence of a well-grounded 
claim; that is, a claim that is plausible.  If he has not 
presented a well-grounded claim, his appeal must fail with 
respect to this claim and there is no duty to assist him 
further in the development of this claim.  38 U.S.C.A. 
§ 5107(a).  As will be explained below, the Board finds that 
this claim is not well grounded.

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  In addition, arthritis may be 
presumed to have been incurred during service if the disorder 
became manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  However, 
"[a] determination of service connection requires a finding 
of the existence of a current disability and a determination 
of a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court, lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

The veteran was originally discharged from service and placed 
on the Temporary Disability Retired List (TDRL) in May 1987 
for bilateral knee disabilities.  His service medical records 
(SMRs) show that the veteran first complained of low back 
pain in December 1981.  Physical examination at that time was 
described as normal and a diagnosis of mechanical back pain 
was provided.  The veteran was then treated for low back pain 
in September 1982.  Clinical entries reflect approximately 
one month of ongoing pain and treatment.  An entry dated 
September 7, 1982, reported a normal physical examination 
with a comment that there were, "occ spurs in L1, L2, 
area."  X-ray of the lumbosacral spine that same day, 
however, showed no significant abnormality.  The diagnosis 
was lumbosacral strain.  The remainder of the SMRs contain no 
further reference to complaints of or treatment for a low 
back disorder.  The veteran did not indicate any type of back 
problem on his Report of Medical History at the time of his 
July 1986 physical examination and no back problem was of 
note at the time of his medical board in 1987. 

The Board notes that the SMRs document that the veteran was 
involved in two motor vehicle accidents with no mention of 
any type of back injury or problem.  Further, he was involved 
in a motorcycle accident where he sustained a second degree 
burn to his right leg from the exhaust pipe of his 
motorcycle.  No back injuries were noted or treated at that 
time as well.

Finally, the Board notes that there is a form in the record 
identified as a Problem List, NRNC PTSVA 6550/18, which 
listed degenerative joint disease (DJD) of the lumbar spine 
as an inactive problem.  However, there is no other 
documentation to support the statement of DJD of the lumbar 
spine, especially in light of the September 1982 x-ray.  

The veteran was afforded a VA orthopedic examination in May 
1994.  The examination was to assess the current level of 
disability involving his knees.  The veteran did not complain 
of back pain at that time and the examiner made no findings 
pertinent to the back.

In March 1996, the veteran sought to establish service 
connection for his back disability.  

Associated with the claims file are private treatment records 
from Stephen Weber, M. D.  The records relate to several 
evaluations, and arthroscopic surgery performed in August 
1989.  Dr. Weber's records discussed only the veteran's 
bilateral knee problems and made no reference to any type of 
back disorder.

The veteran was afforded a VA general medical examination in 
June 1996.  He related a history of back pain since 1981.  He 
said that he had experienced recurrent episodes of back pain.  
He said that he had been told in the past that he had some 
spurs in the lumbar spine.  He also said that he re-injured 
his back in June 1985 when he was involved in a motorcycle 
accident.  He said that he had been suffering from constant 
low back pain since 1985 with radiation of pain to the right 
lower extremity up to the top of the foot with numbness over 
the top of the foot.  He said that he had had a magnetic 
resonance image (MRI) done in 1993 which revealed 
degenerative disc disease (DDD) at the L5-S1 level with 
desiccation; mild to moderate narrowing of the intervertebral 
disc space; and, moderate, broad based, central, posterior 
bulging of L5-S1 disc without thecal sac or neural foramen 
impingement.  He was not on any medication for the pain but 
had received trigger point injections in the past.  Following 
examination the diagnosis was low back pain secondary to 
lumbosacral strain.  An x-ray of the lumbosacral spine was 
interpreted to show minor narrowing of the L5-S1 interspace.  
The examiner did not relate the veteran's back strain or 
narrowing of the interspace to any incident of service.

The veteran submitted additional private treatment records 
and duplicate SMRs in September 1996 in support of his claim.  
Of record were treatment records from Bruce Jensen, M. D., 
dated in January 1993.  The records reflect that the veteran 
was initially evaluated on January 6, 1993, for complaints 
related to hypertension.  There was no treatment provided in 
regard to the veteran's back.  Next, was a an injury claim 
form (related to the FECA claim) dated in June 1993.  The 
form indicated that the veteran had injured his back at work 
after lifting boxes.  The diagnosis was acute lumbosacral 
strain.  The form was signed by Randall M. West, D. O.  A 
June 17, 1993, entry from Dr. West noted that the veteran 
denied any history of back problems in the past.  He denied 
any paresthesias, paralysis, bowel or bladder incontinence or 
weakness/trauma.  An entry dated in October 1993 indicated 
that the veteran was released without restriction to return 
to work.  Dr. West did not relate any of the veteran's back 
symptomatology to any incident of service.

Also provided were records from A. Reza Ehyai, M. D., for the 
period from January to March 1994.  Dr. Ehyai treated the 
veteran for his low back pain, diagnosing chronic low back 
pain with a myofascial pain syndrome.  Dr. Ehyai did not 
relate the veteran's myofascial pain syndrome to any incident 
of service.

The veteran also provided records from James Clingan, M. D., 
for the period from January to July 1994.  Dr. Clingan 
provided treatment to the veteran for his back complaints 
following his June 1993 injury.  He was diagnosed with 
chronic low back pain secondary to work injury resolving and 
mid-thoracic somatic dysfunction.  An April 1994 entry noted 
that the only history of a back injury was from June 1993.  
In July 1994, the veteran was diagnosed with chronic low back 
pain.  However, Dr. Clingan never associated the veteran's 
back pain with any incident of service.

Associated with the claims file are examination reports from 
the Postal Service dated in 1996.  The veteran had applied 
for employment with the Postal Service and was afforded 
several examinations to determine his fitness for employment.  
An October 1996 examination by Arthur M. Auerbach, M.D., 
reported no back problems.  The veteran did not relate any 
history of back injury in service and did not address his 
June 1993 injury and Worker's Compensation claim.  

The veteran testified at a hearing at the RO in April 1997.  
The veteran testified that he injured his back in service in 
1981.  He said that he tore something in his back and that it 
had never healed.  He said that he had radiating pain.  He 
said that he had been told that repeated injuries to his back 
had built up scar tissue that began to press against his 
sciatic nerve.  He said that it had gotten to the point where 
he had lost the feeling down his right leg and had no reflex 
at the knee.  However, the scar tissue had been broken up 
through physical therapy and the problem was not as severe.  
The veteran's representative also referred to a second injury 
to the back in June 1985, however, there was no further 
discussion regarding that injury.  

The veteran testified before the undersigned Board member at 
a Travel Board hearing in April 1999.  The veteran related 
that he served on active duty from February 1977 to May 1987.  
He testified regarding his back injury.  He said that he was 
pulling black boxes from a radar unit when he injured his 
back.  He said that the job was very similar to the one he 
used to do on active duty, with the difference being that the 
radar units after service were in trailers rather than in 
planes.  He said that the injury he suffered in 1993 was the 
same type of injury that occurred in service.  He then 
indicated that he was first treated for back pain in 1981 but 
he said that he had had back pain prior to that time.  He 
said that he had recurrent problems with his back with 
treatment provided in 1981, 1982, and 1983.  He did not have 
treatment after 1983 because he said there was nothing 
further that the medical personnel could do for his back 
pain.  He did not think that his back pain had ever 
"resolved" since his discharge from service.  He referred 
to an SMR entry from September 1982 which noted lumbar 
spurring.  He said that this indicated arthritis in his 
spine.  He testified that he recently had had surgery on his 
cervical spine because of the vertebrae growing into his 
spine.  He opined that he had the same condition with his 
lower spine and that he was to have surgery to correct the 
same problem with his lower back.  He provided further 
testimony regarding the current pain in his back and how it 
affected him.  The veteran then said that he also injured his 
back in 1985 in a motorcycle accident.  He said that this 
accident was different from the accident where he was burned 
on his leg.  The veteran further testified that no doctor had 
ever told him that he had a low back problem because of any 
incident of service.  The veteran did not answer a question 
regarding whether he had sought medical treatment for his 
back from May 1987 to 1993.  (Transcript pp. 19-20).  He did 
state that his back was not x-rayed after service until 
approximately 1993.

In February 1999, the veteran provided additional documentary 
evidence.  Amongst this evidence was a July 1996 physical 
therapy evaluation which noted that the veteran related a 
history of low back pain, on and off, since 1978.  There also 
was a statement from Edwin H. Wong. M.D., wherein he noted 
the veteran's current symptomatology, but offered no opinion 
as to the etiology of any low back disorder.  The veteran 
also submitted a letter from Kee Kim, M.D., to Dr. Wong about 
cervical surgery and current status.  The statement, however, 
made no reference to the veteran's lumbar spine.  

In reviewing the evidence of record the Board finds that the 
veteran has not provided competent or scientific evidence of 
a link between his current diagnosis of chronic lumbosacral 
strain with degenerative joint and degenerative disc disease, 
and any incident of service.  The SMRs document treatment for 
complaints of back pain in 1981 and 1982, with no x-ray 
evidence of arthritis.  The veteran has alleged that he 
suffered a back injury as the result of a motorcycle accident 
in September 1985, and SMRs reflect that in October 1985 the 
veteran had been involved in a motor vehicle accident two 
weeks earlier.  Notably, however, he had no specific 
complaints and no back injury was reported or diagnosed.  The 
veteran received no treatment for his back from 1982 until 
1993, when he suffered an injury at work and pursued a 
Worker's Compensation claim.  Significantly, the private 
medical records from 1993 and 1994 clearly attribute the 
veteran's back problems to his June 1993 injury, with no 
mention of any type of back problem in service.  

The VA examination of June 1996 provided a diagnosis of 
chronic low back pain, secondary to lumbosacral strain.  X-
rays were interpreted to show a narrowing of the L5-S1 
interspace.  However, neither condition was related to any 
incident of service.  The veteran's representative has argued 
that the examiner related the diagnosis to service.  The 
examiner, however, merely recorded the veteran's statements 
of when he injured his back and when he was treated.  The 
examiner did not relate the veteran's current diagnosis to 
service.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995) 
(Evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute compete medical evidence 
satisfying the Grottveit [v. Brown, 5 Vet. App. 91 (1993)] 
requirement).  Moreover, the veteran failed to inform the 
examiner of his June 1993 back injury and the medical 
treatment provided in conjunction with the injury.  Likewise, 
when the veteran underwent orthopedic evaluation for a job 
with the Postal Service in 1996, and he again did not mention 
any type of back problem.

The veteran testified at his hearings that he has had 
continual back pain since 1981.  However, he has not provided 
any competent evidence to substantiate his claim.  The Board 
is mindful of the Court's guidance in Savage in evaluating 
lay evidence of continuity of symptoms and the impact of a 
lack of treatment records.  However, while the veteran can 
say he had back pain, he is not competent to link a current 
disorder to service.  Moreover, medical records from the 
veteran's orthopedic doctors have not provided any opinion 
relating his current back disability to any incident of 
service or documenting any continuity of back problems prior 
to 1993.  The history taken by the physical therapist of back 
pain since 1978 is not supported by any other evidence.  
LeShore, 8 Vet. App. at 409.

Again, while the veteran is certainly capable of providing 
evidence of symptomatology, "the capability of a witness to 
offer such evidence is different from the capability of a 
witness to offer evidence that requires medical 
knowledge..."  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Causative factors of a disease, such as arthritis, 
amount to a medical question; only a physician's opinion 
would be competent evidence.  Gowen v. Derwinski, 3 Vet. 
App. 286, 288 (1992).  Therefore, without competent evidence 
linking the veteran's current disorder to service this claim 
must be denied as not well grounded.

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Since the veteran 
has submitted no medical or other competent evidence to 
support his claim that his diagnosis of chronic lumbosacral 
strain with degenerative joint and degenerative disc disease 
is in any way related to service, the Board finds that he has 
not met the initial burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
his claims are well grounded.  38 U.S.C.A. § 5107.  Hence, 
the benefits sought on appeal are denied.  

In reaching this decision the Board considered the fact that 
in 1982 a physician found occasional spurs at the L1 and L2 
area.  Notably, however, no competent opinion has been 
presented linking this finding with a currently diagnosed 
back disability.  Indeed, the latest x-ray studies do not 
show spurring at L1-L2.  Thus, the referenced finding is 
insufficient to ground this claim.

As the foregoing explains the need for competent evidence of 
a current disability which is linked by competent evidence to 
service, the Board views its discussion above sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection for the claimed 
disabilities.  Robinette v. Brown, 8 Vet. App. 69, 79 (1995).



ORDER

Service connection for a chronic lumbosacral strain with 
degenerative joint and degenerative disc disease is denied.


REMAND

Service connection may be granted for hypertension that is 
incurred in or aggravated by peacetime service.  Hypertension 
may also be presumed to have been incurred during service if 
the disorder becomes manifest to a compensable degree within 
one year of separation from active duty. 

In this respect, the SMRs do not note a diagnosis of either 
hypertension, or high blood pressure.  However, on at least 
13 separate occasions between November 1978 and February 
1986, the veteran had elevated blood pressure readings with 
diastolic readings of 90 or more.  During this term the 
highest systolic reading was 152, while the highest diastolic 
reading was 110.  When elevated the average diastolic reading 
was between 90 and 98.  Again, however, hypertension was 
never diagnosed.  

Postservice the veteran was diagnosed with hypertension by 
Dr. Jensen in January 1993, and was placed on an 
antihypertensive.  In January 1993 the veteran is recorded as 
saying that he "never had" high blood pressure before.  The 
veteran, however, has continued to be diagnosed with 
hypertension since, and in June 1997, Edwin H. Wong, M.D., 
reported that essential hypertension had existed since 1981

In light of Dr. Wong's statement, and the frequency of 
elevated readings in service it appears that this claim is 
well grounded.  The question, however, whether any current 
diagnosis of hypertension is related to service has yet to be 
addressed by a VA examiner.  Therefore, the Board finds that 
further development is in order.

Hence, this case is REMANDED for the following action:

1.  The veteran should be contacted and 
requested to provide information relative 
to his cardiac evaluation of 
approximately 1988 or 1989.  He should be 
requested to identify the names, 
addresses, and approximate dates of 
treatment for all health care providers, 
both VA and private, who may possess 
additional records pertinent to his 
claim.  After securing any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of those 
treatment records identified which have 
not been previously secured.  The Board 
is specifically interested in securing 
private treatment records from a 
Dr. Gaddini.

2.  After having obtained the additional 
evidence requested, if any, the veteran 
should be afforded a VA examination to 
determine the nature and etiology of any 
hypertension.  All necessary tests and 
studies deemed appropriate by the 
examiner should be performed.  The 
examiner is requested to review the 
claims folder to specifically include the 
service medical records, VA examination 
reports, private treatment records, and 
any additional records secured pursuant 
to paragraph one noted above.  Based on 
this review and the clinical findings 
contained in the VA examination report, 
the examiner is requested to offer an 
opinion as to whether it is at least as 
likely as not that the veteran's current 
hypertension is etiologically related to 
the elevated blood pressure readings 
noted during service, or did it develop 
within one year after service.  Any and 
all opinions expressed must be supported 
by a complete rationale.

3.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should review the 
examination report.  If the report is not 
in complete compliance with the 
instructions provided above, appropriate 
action should be taken.

4.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
service connection for hypertension.  If 
the determination remains unfavorable to 
the veteran, the RO should issue a 
supplemental statement of the case and 
provide an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

